DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-5, filed 5/11/2020, are pending and currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 was filed after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,976,511 and claims 1-21 of U.S. Patent No. 8,982,541, claims 1-18 of U.S. Pat. No. 9,844,736, claims 1-20 of U.S. Pat. No. 10,300,398, and claims 1-20 of U.S. Pat. No. 10,646,788. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claim language is not identical (and therefore ineligible for statutory double patenting), the differences are merely obvious modifications understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by over Makela et al. US Pub. No. 2009/0302034.
Makela teaches:
In Reference to Claim 1
A protective enclosure for a model vehicle (waterproof electronics enclosure 1, Fig. 1-6), comprising: 
a first enclosure member (16); 

a conveyance extending from inside the enclosure interior to outside of the enclosure interior and comprising one or more insulated wires (conveyance 30 includes one or more wires surrounded by electrical insulation material extending from the interior of the enclosure to the outside, Fig. 1-3); 
a clamp (4 and the surrounding portions of the housing) comprising: 
a clamp mouth (housing opening between 17/21 forms a mouth between the interior and exterior of the enclosure) formed by a first clamp surface (surface of 17 that contacts 4) and a second clamp surface (21 is a surface of 16 that contacts 4); 
a seal compressible between the first clamp surface and the second clamp surface (compressible seal 4 is at least minimally compressed and held by clamp surfaces of 17/21, Fig. 2-3); 
wherein the seal is compressed about the conveyance by the first clamp surface and the second clamp surface restricting a passage of contaminants through the clamp mouth and into the enclosure interior (flexible grommet seal 4 forms a seal between the conveyance and the clamp surfaces that prevents passage of contaminants through the port 21, [0040]); and 
wherein the first clamp surface and the second clamp surface release the compression about the seal and the conveyance when the first enclosure member is uncoupled from the second enclosure method (when the portion 17 is removed from 16 the seal 4 would no longer be compressed between the mouth surfaces, Fig. 1-2).  
In Reference to Claim 2
The protective enclosure according to claim 1, wherein the seal compresses about the conveyance when the first enclosure member is coupled to the second enclosure member (flexible grommet seal 4 forms a seal between the conveyance and each of the the clamp surfaces that prevents passage of contaminants through the port 21, where the seal is compressed by inserting ridge 432 into sealing groove/face 181/182, Fig. 1-5, [0040]).  
In Reference to Claim 3
The protective enclosure according to claim 1, wherein a flexible surface of the seal is substantially flat prior to being compressed about the conveyance (the top flexible side surface 43 with ridge 431 (Fig. 2), is substantially flat before being compressed to match the face of 181/182 of 16/17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makela et al. US Pub. No. 2009/0302034 in view of Layton, Jr. US Pat. No. 6,362,421.
In Reference to Claim 4
Makela teaches:
A protective enclosure for a model vehicle (waterproof electronics enclosure 1, Fig. 1-6), comprising: 
a first enclosure member comprising a first conveyance seal support surface (surface of 21 of 16 that contacts 4); 
a second enclosure member comprising a second conveyance seal support surface (surface of 17 that contacts 4) and coupleable with the first enclosure member to form an enclosure interior (16/17 couple together form a hollow enclosure interior, Fig. 1-3); 
a conveyance extending from inside the enclosure interior to outside of the enclosure interior and comprising one or more insulated wires (conveyance 30 includes one or more wires surrounded by electrical insulation material extending from the interior of the enclosure to the outside, Fig. 1-3); 
a seal member disposed between the first conveyance seal support surface and the second conveyance seal support surface (compressible seal 4 is at least minimally compressed and held by clamp surfaces of 17/21, Fig. 2-3); 
wherein the seal member engages the conveyance to inhibit a passage of contaminants beyond the first conveyance seal support surface and the second conveyance seal support surface into the enclosure interior (seal 4 engages and surrounds the conveyance 30 via 45/451/452 (Fig. 3-4) between the support surfaces of 17/21 to inhibit contaminant passage into the enclosure); 
wherein the first conveyance seal support surface and the second seal support surface apply a compressive force to the seal member about the conveyance when the first enclosure member is coupled to the second enclosure member (flexible grommet seal 4 forms a seal between the conveyance and the clamp surfaces that prevents passage of contaminants through the port 21, [0040]); and 
wherein the first conveyance seal support surface extends along a length of the conveyance that is greater than a thickness of an adjacent first enclosure member wall of the first enclosure member (the top surface 22 is a cutout rim section of the wall adjacent 21 includes a cutout section that is less thick than the conveyance support surface of 21).  
Makela fails to teach:
The first conveyance seal support surface extends along a length of the conveyance that is significantly greater than a thickness of an adjacent first enclosure member wall of the first enclosure member.
Further, Layton teaches:
An electronics enclosure having two portions forming an enclosure (3/4) and the enclosure including a sub-aperture to separate the two or more conveyances (each wire 35-38 is separated and extend through separate apertures 28 in seal/clamp member 51/52, Fig. 1-4, 6-8) and a shielding portion extending outwardly from the enclosure adjacent the conveyance seals to deflect debris offset from the apertures (20) such that the first clamp surface extends along a length of the conveyance that is greater than a thickness of an adjacent first enclosure member wall of the first enclosure member (the clamping surface supporting both upper and lower clamp portions 51/52 (horizontally extending length) is of a greater thickness than the thickness of the outer wall of the enclosure near the conveyance (nearby vertical wall section is much thinner than the horizontally extending clamp support surface), Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Makela to have included a wider clamp surface (lip) which may include features such as separate wire receiving portions in order to avoid bending and twisting of the conveyances and in order to allow more cables to be used if necessary and to further protect the conveyance at the clamp from damage and contamination as taught by Layton (Col. 4 lines 52-56).  
In Reference to Claim 5
Makela as modified by Layton teaches:
The protective enclosure of claim 4 wherein the second conveyance seal support surface extends along a length of the conveyance that is greater than a thickness of an adjacent second enclosure member wall of the second enclosure member (Layton: the clamping surface supporting both upper and lower clamp portions 51/52 (horizontally extending length) is of a greater thickness than the thickness of the outer wall of the enclosure near the conveyance (nearby vertical wall section is much thinner than the horizontally extending clamp support surface), Fig. 4).
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Drake (4,698,459), Abe (6,602,089), Tamai (8,872,025), and Starke (9,136,686) teach very similar protective enclosures with clamp and sealing members.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711